DETAILED ACTION
	In Application filing on 01/14/2020 claims 1-20 are pending. Claims 1-9 are provisionally elected. Claims 10-20 are provisionally withdrawn based on restriction/election requirement. Claims 1-9 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a three-dimensional printing system, classified in B29C 64/393.
II. Claims 10-20, drawn to a method of operating a three-dimensional printing system, classified in B29C 64/129.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. (MPEP § 806.05(e)). In this case the apparatus as claimed can be used to practice another and materially different process. For example, the apparatus as claimed can be used to practice a method where positioning the resin tray and operating the light engine are not repeated. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions/groups have acquired a separate status in the art in view of their different classification;
The inventions/groups have acquired a separate status in the art due to their recognized divergent subject matter; or
The inventions/groups require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Keith Robertson on 01/27/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-9. Affirmation of this election must be made by applicant in replying to this Office action. Claims 10-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/14/2020, 06/19/2020, and 11/23/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
	According to MPEP 2114, functional limitations are given patentable weight to the extent which effects the structure in apparatus claims. Here, the phrase “controller configured to” is interpreted as a functional limitation of the claimed 3-D printing system. A prior art 3-D printing system will read on the functional limitations following the phrase “configured to” in the claims if the functional limitations are an inherent characteristic of the prior art printing system.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 recites the term “a couplings” in line 2. It is unclear whether the Applicant intended to state “a coupling” or “[multiple] couplings.”

Claim Rejections - 35 USC §§ 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2013/0056910 A1 (“Houbertz-Krauss”).
	Regarding claim 1, Houbertz-Krauss teaches a three-dimensional (3-D) printing system comprising:
	a resin vessel (10) having a lower side (11) with a transparent sheet (Fig. 2 and [0074, 0079]); 
	a support tray (12) having a lower face (Fig. 2 and [0074]);
	a motorized carriage for supporting and vertically positioning the support tray ([0074] and Fig. 2);
	a light engine (combination of laser source 1, mirror 2, focusing optical system 3 and/or beam 4) for projecting radiation up through the transparent sheet to a build plane (Fig. 2 and [0074]) and
	a controller configured to operate the motorized carriage and the light engine to form an object ([0061] teaches the device including a scanner which allows the 3D printer to scan and print solids with any shapes; [0008] also indicates that the objective of the invention is to locally selectively consolidate to create any shapes of solids and structures. Thus, the device of Houbertz-Krauss is inherently capable of producing the claimed object with a vertical arrangement of dental arches with couplings therebetween, e.g., if the printing device Houbertz-Krauss scanned an object in a shape corresponding to the claim limitations or if a user inputted a digital model corresponding to the claimed article, the device could print the claimed object without further programming of the device. In essence, the device of Houbertz-Krauss is not patentably distinct from the system as currently claimed) including:
		a vertical arrangement of dental arches suspended from the lower face; and
		a plurality of couplings that connect pairs of the dental arches.

	Regarding claim 2, Houbertz-Krauss teaches the object includes a plurality of the vertical arrangements of dental arches (The device of Houbertz-Krauss is inherently capable of producing the claimed object without further programming. See rejection of claim 1 above and Houbertz-Krauss, [0008, 0061]).

	Regarding claim 3, Houbertz-Krauss teaches a vertical arrangement includes at least four dental arches (The device of Houbertz-Krauss is inherently capable of producing the claimed object without further programming. See rejection of claim 1 above and Houbertz-Krauss, [0008, 0061]).

	Regarding claim 4, Houbertz-Krauss teaches the vertical arrangement includes a top arch that is connected to the lower face and a plurality of additional arches below the top arch, the couplings provide a primary support for the additional arches (The device of Houbertz-Krauss is inherently capable of producing the claimed object without further programming. See rejection of claim 1 above and Houbertz-Krauss, [0008, 0061]).

	Regarding claim 5, Houbertz-Krauss teaches the dental arches individually include an apex and two wings, the apex is oriented convex downward and the wings extend generally upward (The device of Houbertz-Krauss is inherently capable of producing the claimed object without further programming. See rejection of claim 1 above and Houbertz-Krauss, [0008, 0061]).

	Regarding claim 6, Houbertz-Krauss teaches the couplings individually connect a top end of a vertical wing to an outer surface of an arch above the vertical wing (The device of Houbertz-Krauss is inherently capable of producing the claimed object without further programming. See rejection of claim 1 above and Houbertz-Krauss, [0008, 0061]).

	Regarding claim 7, Houbertz-Krauss teaches a dental arch is supported at two upper ends by the couplings (The device of Houbertz-Krauss is inherently capable of producing the claimed object without further programming. See rejection of claim 1 above and Houbertz-Krauss, [0008, 0061]).

	Regarding claim 8, Houbertz-Krauss teaches the couplings individually define a slot that provides a break feature for separating the coupling from the dental arch (The device of Houbertz-Krauss is inherently capable of producing the claimed object without further programming. See rejection of claim 1 above and Houbertz-Krauss, [0008, 0061]).

	Regarding claim 9, Houbertz-Krauss teaches a branch support that extends from an outer surface of a coupling to an upper surface to an upper surface of a molar defined in one of the dental arches (The device of Houbertz-Krauss is inherently capable of producing the claimed object without further programming. See rejection of claim 1 above and Houbertz-Krauss, [0008, 0061]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643. The examiner can normally be reached 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEITH S SHAFI/Primary Examiner, Art Unit 1744